Citation Nr: 0740014	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  98-17 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of a 
hamstring injury.

2.  Entitlement to service connection for residuals of a 
stroke. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

4.  Entitlement to service connection for residuals of a 
right shoulder injury. 

5.  Entitlement to service connection for residuals of a left 
shoulder injury. 

6.  Entitlement to an initial compensable evaluation for 
hearing loss

7.  Entitlement to service connection for migraine headaches. 

8.  Entitlement to service connection for residuals of an 
appendectomy

9.  Entitlement to service connection for residuals of a low 
back injury. 

10.  Entitlement service connection for a disability 
manifested by muscle spasms and joint pain, to include as 
dude to an undiagnosed illness. 

11.  Entitlement to service connection for a disability 
manifested by headaches (other than migraine headaches), to 
include as due to an undiagnosed illness. 

12.  Entitlement to service connection for a disability 
manifested by a sleep disorder, to include as due to an 
undiagnosed illness. 

13.  Entitlement to service connection for a skin disability 
(claimed as poison ivy and contact dermatitis), to include as 
due to an undiagnosed illness. 

14.  Entitlement to service connection for an acquired 
psychiatric disability (other than PTSD). 



REPRESENTATION

Appellant represented by:	Anthony R. Chisholm, Attorney 
at law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August to December 
1983, January to May 1991 and March 1992 to August 1996.  He 
served in the Persian Gulf War from November 30, to April 25, 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, wherein the RO denied the service 
connection claims on appeal.  By that same rating action, the 
RO also awarded service connection for hearing loss; an 
initial compensable evaluation was assigned, effective 
September 1, 1996.  The veteran timely appealed the May 1998 
rating action to the Board. 

On appeal from the May 1998 rating action, were the issues of 
entitlement to service connection for residuals of a cervical 
spine disability and residuals of ingrown toenails.  By 
rating action, issued in July and October 2007, the RO 
granted service connection for status-post removal of left 
great toenail and cervical spine strain, respectively.  As 
the veteran has not disagreed with the initial evaluations or 
effective dates, these issues are no longer before the Board. 
Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997)

The issues of entitlement to service connection for residuals 
of right and left shoulder injuries, migraine headaches, 
residuals of an appendectomy and low back injury, disability 
manifested by muscle spasms and joint pain, to include as 
dude to an undiagnosed illness, disability manifested by 
headaches (other than migraine headaches), to include as due 
to an undiagnosed illness, disability manifested by a sleep 
disorder, to include as due to an undiagnosed illness, skin 
disability (claimed as poison ivy and contact dermatitis), to 
include as duet to an undiagnosed illness, and an acquired 
psychiatric disability (other than PTSD), are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have residuals of a 
hamstring injury, residuals of a stroke or PTSD. 

2.  The veteran has Level I hearing loss in each ear.  


CONCLUSIONS OF LAW

1.  Residuals of a hamstring injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Residuals of a stroke were not incurred in or aggravated 
by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2007).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).

5.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).

Duty to notify

Service Connection Claims

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regards to the claims for service connection for 
residuals of a hamstring injury, residuals of a stroke and 
PTSD, VA provided the veteran with notice on the Pelegrini II 
VCAA elements in December 2002 and May 2007 letters.  The 
letters did not explicitly tell the veteran to submit all 
relevant evidence in his possession.  The letters did, 
however, tell him to let VA know of any evidence he thought 
would support his claim, that it was his responsibility to 
make sure that VA received all requested records not in the 
possession of a Federal entity, and told him where to send 
what "we need."  The May 2007 letter provided information 
regarding effective dates and percentage ratings pursuant to 
Dingess, supra.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The December 2002 and May 2007 letters were 
provided after the initial denial, but the timing deficiency 
was cured when the claims were readjudicated via July, 
September and October 2007 supplemental statement of the 
cases.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Initial Rating

This appeal, in part, also arises from a disagreement with 
the initial rating following the grant of service connection 
for hearing loss.  The United States Court of Appeals for 
Veterans Claims (Court) has held that once service connection 
is granted the claim is substantiated, any deficiency in the 
VCAA notice is not prejudicial and further VCAA notice is 
generally not required.  Dunlap v. Nicholson, 21 Vet App 112 
(2007); Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006).  
The United States Court of Appeals for the Federal Circuit 
has also held that additional VCAA notice is not required 
when there is an appeal from the initial grant of service 
connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  No further VCAA notice was required once the RO 
awarded service connection for bilateral hearing loss in May 
1998. 

Duty to Assist

Service Connection Claims

Regarding VA's duty to assist the appellant with his claims 
for service connection for residuals of a hamstring injury, 
residuals of a stroke and PTSD, relevant service and post-
service VA examination and clinical treatment reports, along 
with statements of the veteran, have been associated with the 
claims files.  




Initial Evaluation Claim

Concerning VA's duty to assist the appellant with his initial 
evaluation claim, service medical and post-service VA 
examination and clinical treatment reports, and statements, 
prepared by the veteran, have been associated with the claims 
folders. 

In addition, the veteran was examined by VA in June 2007 for 
the purpose of determining the etiology and current severity 
of his service-connected hearing loss.  A copy of the June 
2007 VA examination report is contained in the claims 
folders.  There is no evidence or contention that said 
hearing loss has changed since that examination.

II.  Service Connection Claims

A.  Relevant Laws and Regulations

Service Connection-general criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Notwithstanding, that a condition or injury occurred in 
service alone is not enough; there must be an actual 
disability resulting from that condition or injury in order 
for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Secondary service connection-criteria

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Service is provided on a secondary basis for disease or 
injury that is proximately due to or the result of service 
connected disease or disability.  38 C.F.R. § 3.310(a). This 
regulation provides service connection for the degree of 
aggravation of a non-service connected disease or disability 
caused by a service connected disease or disability.

A secondary service connection requires competent medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  
Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997).

PTSD criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f). See also Cohen v. Brown, 
10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  38 C.F.R. § 3.304(f).

B.  Analysis

Residuals of hamstring injury, Residuals of a stroke and PTSD

The initial question is whether the veteran currently has 
residuals of a right hamstring injury, residuals of a stroke 
and PTSD.  Service medical records reflect that the veteran 
sustained a "hamstring strain" as a result of an October 
1990 motor vehicle accident while on duty with the Rhode 
Island National Guard.  The remainder of the service medical 
records are devoid of any further subjective complaints or 
clinical findings referable to either hamstring, residuals of 
a stroke or PTSD  

Post-service VA examination and treatment records show no 
evidence of any residuals of a hamstring injury, residuals of 
a stroke or PTSD.  An April 1999 VA examiner specifically 
concluded that the veteran did not meet the criteria for 
PTSD.  

The existence of current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

In this case, there is no evidence of residuals of a 
hamstring injury, residuals of a stroke or PTSD.  Thus, as 
the preponderance of the evidence is against the claims for 
service connection for residuals of a hamstring injury, 
residuals of a stroke and PTSD, there is no doubt to be 
resolved, and the claims are denied.  
38 U.S.C.A. § 5107(b) (West 2002).


III.  Initial Evaluation Claim-Hearing Loss

A.  Relevant Laws and Regulations

General criteria 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2007).  
In this case, the history of the veteran's disability 
includes service medical records, containing a clinical 
finding of right ear hearing loss in accordance with VA 
regulations on an April 1991 examination, in conjunction with 
a statement that the appellant had been routinely exposed to 
hazardous noise.  In addition, a February 1998 VA examination 
report demonstrated that the appellant had hearing loss for 
VA compensation purposes; it was noted that he had military 
noise exposure.  38 C.F.R. § 3.385 (2007). 

Hearing Loss-criteria

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test. The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
38 C.F.R. §§ 4.85(b), 4.87.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2007).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2007).  

In this case, the audiology examination shows that the 
veteran's hearing loss does not meet the requirements of an 
unusual pattern of hearing impairment.  Id. 


B.  Analysis

On VA examination in February 1998, puretone thresholds in 
decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	20	15	25	50	28
Left	 	20	15	25	50	28

Speech discrimination was 96 and 100 percent in the right and 
left ears, respectively.   

These results showed level I hearing loss bilaterally, when 
evaluated based on Table VI, found at 38 C.F.R. § 4.85.  
These findings warrant the initial noncompensable evaluation 
currently assigned.  38 C.F.R. § 4.85, Table VII.

On VA examination in June 2007, puretone thresholds in 
decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	20	20	40	55	34
Left	 	25	15	35	60	34

Speech discrimination was 96 and 98 percent in the right and 
left ears, respectively.   

These results showed level I hearing loss bilaterally, when 
evaluated based on Table VI, found at 38 C.F.R. § 4.85.  
These findings warrant the initial noncompensable evaluation 
currently assigned.  38 C.F.R. § 4.85, Table VII.

Neither the February 1998 or June 2007 examination reports 
reveal an exceptional pattern of hearing loss warranting 
evaluation in accordance with 38 C.F.R. § 4.86.

The Rating Schedule provides the criteria for rating various 
disabilities, and, as noted, the criteria encompass what is 
termed the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The objective evidence provides no basis for granting an 
initial compensable evaluation for the level of bilateral 
hearing loss currently demonstrated.

The Board has considered whether a "staged" rating is 
appropriate.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The record, 
however, shows the same level of hearing loss under the 
rating schedule throughout the period since the effective 
date of service connection.  It does not support assigning 
different percentage disability ratings during the period in 
question.

The Board does not find that the disability more closely 
approximates the criteria for a compensable evaluation, or 
that the evidence to be so evenly balanced that there is 
reasonable doubt as to any material issue regarding the 
matter of entitlement to an initial (compensable) rating for 
the service-connected bilateral hearing loss.  The 
preponderance of the evidence is clearly against the claim. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2007).

IV.  Extraschedular Consideration

There is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2007).  In fact, when 
evaluated by VA in September 2007, the veteran reported that 
he was employed as a full-time manager.  Therefore, there is 
no marked interference with current employment.  The 
disability has not required any periods of hospitalization 
since the effective date of service connection.  The Board 
will not, therefore, refer the question of entitlement to an 
extraschedular evaluation for consideration by appropriate 
authorities.



ORDER

Service connection for residuals of a hamstring injury is 
denied. 

Service connection for residuals of a stroke are denied. 

Service connection for PTSD is denied. 

An initial compensable evaluation for hearing loss is denied. 


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service. 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.


1.  Migraine Headaches and Residuals of an Appendectomy 

The veteran has reported an increase in disability from 
migraine headaches and residuals of an appendectomy that 
began in service.  He is competent to make this report.  An 
examination is needed in order to obtain a competent opinion 
as to whether the pre-existing migraine headaches and 
residuals of an appendectomy were aggravated in service.

2.  Disability manifested by muscle spasms and joint pains, 
Disability manifested by headaches (other than migraine 
headaches), and Disability manifested by a sleep disorder, to 
include as due to an undiagnosed illness

The veteran is claiming entitlement to service connection for 
disabilities manifested by muscle spasms and joint pains, 
headaches (other than migraines) and sleep disorder under the 
provisions of 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. 
§ 3.317 (2007) for undiagnosed illness linked to 
participation in the Persian Gulf War.  

VA examination reports contain current findings of "muscle 
spasm and joint" possibly related to cervical disk 
dysfunction (see, VA examination report, dated in April 1999)  
The veteran has reported having joint pains and muscle spasm 
since serving in the Gulf War.  An examination is needed to 
obtain a competent opinion as to whether the veteran 
currently has a disability manifested by muscles spasms and 
joint pain that is related to service or to service-connected 
disability.

With respect to the veteran's claims for service connection 
for disabilities manifested by headaches (other than migraine 
headaches) and sleep disorder, the Board notes that service 
medical records are positive for treatment of headaches 
associated with sinusitis and insomnia in October 1994 and 
May 1996, respectively.  While post-service medical evidence 
is positive for a diagnosis of primary insomnia (see, April 
1999 VA mental disorders examination report), it is unclear 
as to existence, nature, and etiology of any headaches, other 
than migraines.  Thus, a VA examination is necessary to 
determine whether or not the veteran's currently diagnosed 
primary insomnia is related to his military service, and the 
extent to which the appellant has any current headaches, 
other than migraines, which are due to diagnosed disorders or 
undiagnosed illnesses.  

3.  Residuals of Low Back Injury

In this case, there is competent evidence of current mild 
osteoarthritis of the lumbar spine (see, April 1999 VA 
examination report).  The veteran has testified to a 
continuity of symptomatology since an October 1990 motor 
vehicle accident while on National Guard duty.  
(Parenthetically, the Board observes that service medical 
reports reflect that the veteran sustained strains to his 
right shoulder and hamstring and cervical spine as a result 
of an October 1990 motor vehicle accident).  Therefore, an 
examination is needed to determine the relationship between 
the current residuals of low back injury and service.

4.  Skin disability, claimed as poison ivy and contact 
dermatitis

The veteran contends that he currently has a skin disability 
that had its onset during military service.  In support of 
the foregoing, service medical records reflect that the 
veteran received treatment for contact dermatitis and poison 
ivy (see, service medical records, dated in June 1992 and May 
and July 1996, respectively).

Upon evaluation by VA in April 1999, the veteran reported 
that he had developed a red eruption that started on the legs 
and curved around to his arms and trunk; there was minimal 
involvement of the face.  He stated that beginning in 1992-
when his skin was at its worst-his face would erupt every 
spring until 1998.  The veteran stated that at the time of 
the examination, he had not experienced a skin outbreak.   

The April 1999 VA examiner concluded, after a physical 
evaluation of the appellant's skin, that he was unable to 
diagnose the veteran at that time because the appellant's 
description was not specific for any disease and there was no 
clinical evidence of any rash/lesions.  The veteran has 
claimed continuity of symptomatology reporting active and 
inactive stages.  See generally Ardison v. Brown, 6 Vet. App. 
405 (1994).

As held above, the evidence of record tends to suggest that 
the veteran has a recurrent skin disorder that was first 
manifested in service.  The Board finds that medical 
examination and opinion is necessary to decide the claim.  
McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

5.  Psychiatric disability, other than PTSD

The veteran maintains that he currently has a psychiatric 
disability (other than PTSD) that had its onset during active 
military service.  Service medical records contain 
impressions of heat reaction exacerbated by anxiety, life 
circumstance problems and situational stress.  (see, service 
medical records dated in August 1983 and May 1996, 
respectively).

There is competent evidence of a current psychiatric 
disability.  To this end, when evaluated by VA in April 1999, 
the examiner entered a diagnosis of specific phobia, which he 
determined was due to interactions with individuals in the 
National Guard with whom the veteran was embroiled in a 
difficulty legal contestation.  A review of that same 
examination report does not reflect, however, that in 
formulating the foregoing conclusion, the VA examiner had 
reviewed the veteran's claims files, to include the above-
referenced service medical record notations of heat reaction 
exacerbated by anxiety, life circumstance problems and 
situational stress.  

Therefore, an examination is needed to determine the 
relationship between the current psychiatric disability, 
other than PTSD, and the veteran's military service.

6.  Service connection for residuals of injury to the left 
and right shoulders

On VA examination in April 1999, the examiner indicated that 
x-rays showed minimal degenerative joint disease in the great 
tuberosity of the right shoulder and mild degenerative 
changes of the left shoulder involving mainly the AC joint.  
The diagnoses included mild osteoarthritis of the shoulder 
and bilateral shoulder strain.  On VA examination in 
September 2007, the examiner indicated  that the veteran's 
"shoulder symptoms" (the veteran complained of right and 
left shoulder pain and decreased range of motion) were most 
likely related to a cervical spine condition (diagnosed as 
cervical spine spasms with degenerative disc disease).  The 
examiner noted that motor vehicle accident in service with 
trauma to both shoulders and cervical spine and indicated 
that this condition was at least as likely as not related to 
his military service.  Service connection was granted for a 
cervical spine disability by rating action in October 2007, 
following that examination.  There is conflicting evidence as 
to whether the veteran has a current diagnosed disability of 
the shoulders which is related to the inservice injury.  
Clarification of the most recent VA medical opinion is 
needed.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA neurology examination to determine the 
nature and extent of the veteran's 
migraine headaches, a disability 
manifested by headaches (other than 
migraines), and disability manifested by 
a sleep disorder, currently diagnosed as 
primary insomnia.  Following review of 
the claims files, the neurologist should 
offer an opinion that includes commentary 
responsive to the following question:  

(a)  Whether it is at least as likely as 
not that the pre-existing migraine 
headaches were aggravated (underwent an 
increase in the underlying disability as 
opposed to an acute exacerbation) during 
service; and 

(b)  Whether the veteran has a disability 
manifested by headaches, other than 
migraines?  If the answer is in the 
affirmative, are any such headaches, 
other than migraines, due to an 
undiagnosed illness, or to a known 
diagnosis; and if any headaches (other 
than migraines) are due to a known 
diagnosed disorder, whether they are as 
likely as not to have been incurred or 
aggravated during the veteran's period of 
service, or are otherwise etiologically 
related to the veteran's period of 
service; and 

(c)  Whether the veteran's disability 
manifested by a sleep disorder, diagnosed 
as primary insomnia, is as likely as not 
to have been incurred or aggravated 
during the veteran's period of service, 
or is otherwise etiologically related to 
the veteran's period of service; 

In formulating the foregoing opinions, 
the neurologist is requested to comment 
on service medical entries, dated in 
October 1994 and May 1996, reflecting 
that the veteran was seen for headaches 
associated with sinusitis and insomnia, 
respectively, and an April 1999 VA mental 
disorders examination report, containing 
an impression of primary insomnia.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of any residuals of an 
appendectomy and low back disability.  
Following review of the claims files, the 
examiner should offer an opinion that 
includes commentary responsive to the 
following question:  

(a)  Whether it is at least as likely as 
not that the pre-existing residuals of an 
appendectomy (i.e., scar) were aggravated 
(underwent an increase in the underlying 
disability as opposed to an acute 
exacerbation) during service; and

(b)  Is it at least as likely as not (50 
percent probability or more) that 
residuals of a low back injury are 
related to a disease or injury in active 
service (i.e., see, service medical 
records, dated in October 1990, 
reflecting that the veteran was involved 
in a motor vehicle accident) or had their 
onset in active service?  Was arthritis 
of the lumbar spine manifested to a 
compensable degree within a year of 
service discharge? 

3.  The RO should forward the claims file 
to the physician that examined the 
veteran and prepared the September 2007 
orthopedic examination report for an 
addendum opinion addressing the etiology 
of the veteran's right and left shoulder 
conditions.  After review of the record-
to include the prior examination report-
the physician should state offer an 
opinion, consistent with sound medical 
principles, as to whether the veteran has 
current left and right shoulder 
disabilities, to include osteoarthritis 
and, if so, whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the current 
left and or right shoulder disabilities 
is causally or etiologically related to 
service, to include injuries sustained in 
a motor vehicle accident during active 
service.  

If the prior examiner is not available, 
or is unable to provide the requested 
opinion without examining the veteran, 
the RO should arrange for the veteran to 
undergo examination at an appropriate 
medical facility.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

4.  Upon completion of the above, 
schedule the veteran for VA skin 
examination.  The claims folders must be 
made available to the examiner. Following 
examination and review of the claims 
folders, the examiner should express 
opinion on the following questions:  

(a)  Identify all current skin diseases 
present including the specific diagnosis, 
or diagnoses, of the veteran's recurrent 
rash/lesions; and

(b)  Is it at least as likely as not (a 
likelihood of 50 percent or greater) that 
any currently diagnosed skin disease 
first manifested in service and/or is 
causally related to event(s) in service.  

In deciding the question, the examiner is 
requested to comment upon the veteran's 
in-service treatment for contact 
dermatitis and poison ivy in June 1992 
and May and July 1996, respectively.  

5.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature and extent of any psychiatric 
disability, other than PTSD.  Following 
review of the claims folders, the 
examiner should offer an opinion that 
includes commentary responsive to the 
following question:  

Is it at least as likely as not (50 
percent probability or more) that any 
current psychiatric disability, other 
than PTSD, is related to a disease or 
injury in active service or had its onset 
in active service? 

In making the foregoing determination, 
the VA examiner is requested to review 
and comment upon service medical records, 
dated in August 1983 and May 1996, 
containing impressions of heat reaction 
exacerbated by anxiety, life circumstance 
problems and situational stress, 
respectively, and an April 1999 VA mental 
disorders examination report, containing 
an impression of specific phobia. 

6.  If any of the claims on appeal remain 
denied, the RO should issue a 
supplemental statement of the case.  The 
case should then be returned to the Board 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



__________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


